Citation Nr: 0831645	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel










INTRODUCTION

The appellant had active military service from January 28, 
2003 to May 31, 2003.  He had 1 year, 6 months, and 18 days 
of active service prior to January 28, 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The appellant's tinnitus was likely due to active military 
service.  


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus 
have been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A review of the claims file reflects that the appellant has 
been a member of the Indiana Air National Guard (IANG) since 
1984.  He is noted to have verified initial active duty 
training from August 1984 to December 1984 and verified 
active service from January 2003 to May 2003.  In addition, 
orders from the IANG reflect that the appellant was called to 
active service from September 2000 to October 2000.  

Statements from the appellant reflect his report that he 
first began to notice a ringing in his ears while serving at 
an Air Base in Incirlik, Turkey (Incirlik AB) in 2000.  He 
later began to notice a more pronounced ringing in his ears 
during a second period of active service in 2003 while again 
assigned to the Incirlik AB.  The appellant has reported that 
during his periods of active service in 2000 and 2003, his 
duties included helping to operated, launch, recover, and 
maintain F-16 aircraft.  He also reported that he worked in a 
noise hazardous environment and was exposed to loud noise 
during these periods notwithstanding the use of hearing 
protection.  A review of the appellant's IANG treatment 
records following his active service deployments in 2000 and 
2003 does not reflect complaints or a diagnosis of tinnitus.  
In particular, a Post-Deployment Health Assessment dated in 
May 2003, which appears to have been completed by the 
appellant, reflects a denial of ringing of the ears.  

Otherwise, in a report of July 2006 VA examination, the 
appellant was noted to have tinnitus.  He reported that he 
first began to notice his tinnitus in approximately 2000 
after returning from Incirlik AB.  In September 2006, the 
appellant was contacted by the RO and reported that he did 
not really notice any tinnitus until 2000 following his 
return from Incirlik AB.  

In a report of November 2006 VA examination, the examiner 
noted that the appellant had first noticed tinnitus following 
his assignment to Incirlik AB in 2000.  The examiner also 
noted that tinnitus could be noise related and further noted 
the following: 

[The appellant] reported working on flight line 
during periods of active duty.  As an [Air 
National Guard] technician, he also spent 
extensive time on flight line duty as part of his 
civilian duties.  Therefore it is virtually 
impossible to differentiate noise exposure from 
military active duty, and [Air National Guard] 
technician civilian duty.   

In February 2007, the RO received a statement from the 
appellant (notice of disagreement) which was dated in January 
2007.  The appellant noted that while he was found to have 
hearing impairment in his left ear in 1997, at that time he 
did not have ringing in his ears.  Furthermore, the appellant 
noted the following: 

On September 23, 2000 I was deployed to Incirlick 
[sic] [Air Base], Turkey.  This is when I noticed 
a slight ringing in both of my ears.  This is 
also the time I was introduced to a very high 
noise level with aircraft flying at all hours of 
the day, loud [   ] equipment running, and two F-
16 aircraft running in an enclosed shelter. . . . 
In January, [sic] 2003 I was serving [a]ctive 
[d]uty in support of operation Northern Watch and 
had to work in the same environment.  The noise 
level was even more intense . . . . 

Please document that during my firefighter and 
Air National Guard weekend service I did not work 
by the flight line.  

In an August 2007 statement (VA Form 9), the appellant again 
reiterated that it was during his deployment to the Incirlik 
AB that he first noticed a slight ringing in his ears.  

Here, notwithstanding the appellant's report in the May 2003 
Post-Deployment Health Assessment that he did not have 
ringing of the ears, the VA examiner in November 2006 was 
unable to provide the etiology of the appellant's tinnitus.  
Additionally, the appellant's tinnitus was not found to be 
related to his conductive hearing loss of the left ear.  The 
appellant is competent to provide testimony concerning 
factual matters about which he has first hand knowledge such 
as working in a noise hazardous environment and being exposed 
to loud noise during his active service periods at Incirlik 
AB.  The Board finds the appellant's statement in this regard 
credible.  Furthermore, the appellant is competent to provide 
information regarding his experiencing tinnitus.  See e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 3.102 
(2007).  

The Board finds, in light of the appellant's credible 
statements regarding his work in a noise hazardous 
environment at Incirlik AFB and being exposed to loud noise 
therein, as well as the lack of a definitive finding as to 
the etiology of the appellant's tinnitus, that the evidence 
of record raises a reasonable doubt as to whether the 
appellant's tinnitus was incurred as a result of his active 
service periods at Incirlik AB from September 2000 to October 
2000 and from January 2003 to May 2003.  With application of 
the benefit-of-the-doubt doctrine, the Board finds that the 
appellant's tinnitus is as likely as not due to his periods 
of active service at Incirlik AB.  Therefore, the Board 
concludes that service connection for tinnitus is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


